DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 05/10/2022.  
Claims 1, 3-6, 8-18 and 20-23 are pending in the case.  
Claims 2, 7 and 19 have been cancelled.  
Claims 20-23 have been added.  
Claim 1 is the independent claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21:
Claim 21 recites the limitation "the group including" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23:
	Claim 23 is rejected for fully incorporating the deficiency of its base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2016/0202870 A1, published 07/14/2016, hereinafter “Takahashi”) in view of Yoshikawa et al. (US 2008/0091299 A1, published 04/17/2008, hereinafter “Yoshikawa”) and further in view of Lee Hak Ju (KR 20060116614 A, published 11/15/2006, hereinafter “Lee”).

NOTE: Examiner will be citing from the attached machine translation of the Lee reference.

Independent Claim 1:
	Takahashi discloses a device comprising:
a display portion including a screen; and
a display control portion to control the display portion, the display control portion including a CPU,
the display portion being configured to be controlled by the display control portion to display, on the screen:
a plurality of setting boxes, each of the setting boxes including (The screen comprises a plurality of selection buttons in areas 131, Takahashi: Fig. 7, ¶ [0030].  The selectable buttons enable the user to view a settings screen that enables the user to change settings corresponding to the selectable button, Takahashi: Figs. 2, 7 and 8, ¶ [0037].  Accordingly, Examiner considers the selection buttons 131 to be setting boxes.): 
an item display portion representing a setting item relating to the working machine (Each icon comprises a visualization representing the setting associated with the respective icon, Takahashi: Fig. 7, ¶ [0030], [0037].); and 
a setting input portion to receive input of a value of the setting information of the setting item (The screen provides a main display area 133 that enables the user to input setting information corresponding to the selected selection button, Takahashi: Figs. 2, 7 and 8, ¶ [0037].),
wherein the setting input portion:
is displayed by the display control portion in an area other than an area in which the plurality of setting boxes are displayed by the display control portion (The setting input portion is displayed in the main area 133 and the setting buttons are displayed in the menu display area 131, Takahashi: Figs. 7 and 8, ¶ [0030], [0037].); and
is configured to receive input of a value of the setting information of the setting item (Takahashi: Fig. 8, ¶ [0051]-[0053]);
includes a number display portion to display the value of the setting information inputted (Takahashi: Fig. 8, ¶ [0051]-[0053]).
Takahashi does not appear to expressly teach a device wherein: 
the setting boxes include a setting display portion representing the value of setting information of the setting item;
the setting input portion is an input interface shared by the plurality of setting boxes,
the value is represented by the item display portion of a selected box which is a selected one of the plurality of setting boxes.
However, Yoshikawa teaches a device wherein:
the setting boxes include a setting display portion representing the value of setting information of the setting item (The setting buttons (setting boxes) includes a setting identifier and a value corresponding to the setting associate with the setting button, Yoshikawa: Fig. 9, ¶ [0113]-[0120].);
the setting input portion is an input interface shared by the plurality of setting boxes (Yoshikawa: Fig. 10, ¶ [0120]-[0121].),
the value is represented by the item display portion of a selected box which is a selected one of the plurality of setting boxes (The received input  is of a value of the setting information of the setting item represented by the item display portion of a selected setting button, Yoshikawa: Fig. 10, ¶ [0120]-[0121].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi wherein:
the setting boxes include a setting display portion representing the value of setting information of the setting item;
the setting input portion is an input interface shared by the plurality of setting boxes,
the value is represented by the item display portion of a selected box which is a selected one of the plurality of setting boxes, as taught by Yoshikawa.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective setting button (Yoshikawa: Fig. 9-10, ¶ [0113]-[0121].).
Although, Examiner considers Yoshikawa to teach a shared input interface (since all of the setting boxes use the same ten-key window 27), however, for the sake of argument, Examiner provides Lee.
Lee teaches a device wherein the setting input portion is an input interface shared by the plurality of setting boxes (Lee: Figs. 2 and 3, abstract, page 3.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Yoshikawa wherein the setting input portion is an input interface shared by the plurality of setting boxes, as taught by Lee.
One would have been motivated to a make such a combination to improve the user’s experience by providing a more convenient means for inputting setting values associated with setting buttons (Lee: Figs. 2 and 3, abstract, page 3).

Claim 10:
	The rejection of claim 1 is incorporated.  Takahashi in view of Yoshikawa and further in view of Lee further teaches a working machine comprising the display device (Takahashi: Fig. 3, ¶ [0022].) according to claim 1 (See the rejection of claim 1.).

Claim 11:
	The rejection of claim 10 is incorporated.  Takahashi in view of Yoshikawa and further in view of Lee further teaches a working machine comprising:
a machine body having a traveling device (Takahashi: Fig. 3, ¶ [0038]); and
a lifting device arranged on a rear portion of the machine body and configured to be coupled to a working device (Takahashi: Fig. 3, ¶ [0038]).

Claim(s) 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yoshikawa, further in view of Lee, further in view of Holbert et al. (US 2012/0313769 A1, published 12/13/2012, hereinafter “Holbert”) and further in view of Gross et al. (US 2005/0182979 A1, published 08/18/2005, hereinafter “Gross”).

Claim 3:
The rejection of claim 2 is incorporated.  Takahashi in view of Yoshikawa and further in view of Lee further teaches a device wherein when the setting information is allowed to be accepted in the selected box, the setting input portion is in an active state allowing the setting information to be accepted (Takahashi: Figs. 7 and 8, ¶ [0037], [0050]-[0054].).
Takahashi in view of Yoshikawa and further in view of Lee does not appear to expressly teach a device wherein when the setting information is not allowed to be accepted in the selected box, the setting input portion is in an inactive state not allowing the setting information to be accepted, the setting input portion in the inactive state being displayed on the screen.
However, Holbert teaches a device wherein the setting information can be password protected in order to prevent unauthorized users from modifying the settings (Holbert: ¶ [0034].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Hasegawa wherein the setting information can be password protected in order to prevent unauthorized users from modifying the settings, as taught by Holbert.
Takahashi in view of Hasegawa and further in view of Holbert does not appear to expressly teach a device wherein when the setting information is not allowed to be accepted in the selected box, the setting input portion is in an inactive state not allowing the setting information to be accepted, the setting input portion in the inactive state being displayed on the screen.
However, Gross teaches a device wherein when the setting information is not allowed to be accepted in the selected setting, the setting input portion is in an inactive state not allowing the setting information to be accepted, the setting input portion in the inactive state being displayed on the screen (When settings are not allowed to be modified, the value fields associated with the setting is grayed out to indicate the setting is disabled and cannot be modified, Gross: ¶ [0021]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Hasegawa and further in view of Holbert wherein when the setting information is not allowed to be accepted in the selected setting, the setting input portion is in an inactive state not allowing the setting information to be accepted, as taught by Gross.
One would have been motivated to make such a combination in order to improve the user’s experience by providing effective visual indicators of whether or not a particular setting can be modified (Gross: ¶ [0021]).
In combination, Takahashi in view of Yoshikawa, further in view of Lee, further in view of Holbert and further in view of Gross teaches a device wherein when the setting information is not allowed to be accepted in the selected box, the setting input portion is in an inactive state not allowing the setting information to be accepted (The settings are associated with selection boxes, Takahashi: Fig. 7, ¶ [0037].  Settings can be disabled for unauthorized users, Holbert: ¶ [0034].  Input fields (setting input portion) for disabled settings are grayed out, Gross: ¶ [0021]).

Claim 4:
The rejection of claim 3 is incorporated.  Takahashi in view of Yoshikawa, further in view of Lee, further in view of Holbert and further in view of Gross further teaches a device wherein the setting input portion changes a display mode in the active state from the display mode in the inactive state (Input fields (setting input portion) for disabled settings are grayed out (inactive state), Gross: ¶ [0021].  Accordingly, input fields for enabled settings would not be grayed out (active state).).

Claim 6:
The rejection of claim 3 is incorporated.  Takahashi in view of Yoshikawa, further in view of Lee, further in view of Holbert and further in view of Gross further teaches a device wherein the setting input portion displays present setting information under the inactive state (The value input field for a disabled setting is grayed out and cannot be modified, Gross: ¶ [0021].  Accordingly, the value (setting information) of the input field would still be visible.).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yoshikawa, further in view of Lee, further in view of Holbert, further in view of Gross and further in view of Spierer (US 2011/0307804 A1, published 12/15/2011, hereinafter “Spierer”).

Claim 5:
The rejection of claim 4 is incorporated.  Takahashi in view of Yoshikawa, further in view of Lee, further in view of Holbert and further in view of Gross further teaches a device wherein the setting input portion provides, in the display mode, graying out effect in the inactive state (Gross: ¶ [0021]).
Takahashi in view of Yoshikawa, further in view of Lee, further in view of Holbert and further in view of Gross does not appear to expressly teach a device wherein the graying out effect comprises a brightness of display higher in the active state than in the inactive state.
However, Spierer teaches a device wherein the graying out effect comprises a brightness of display higher in the active state than in the inactive state (Spierer: ¶ [0039].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Yoshikawa, further in view of Lee, further in view of Holbert and further in view of Gross wherein the graying out effect comprises a brightness of display higher in the active state than in the inactive state, as taught by Spierer:
One would have been motivated to make such a combination in order to provide an effective means for providing a graying out effect (Spierer: ¶ [0039].).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yoshikawa, further in view of Lee and further in view of Dongen et al. (US 2013/0061180 A1, published 03/07/2013, hereinafter “Dongen”).

Claim 8:
	The rejection of claim 1 is incorporated.  Takahashi in view of Yoshikawa and further in view of Lee further teaches a device wherein the setting input portion includes: 
a scale portion indicating a scale of the setting information (Takahashi: Fig. 8, ¶ [0052]; Lee: Figs. 2 and 3, abstract, page 3.); and 
an index portion indicating a position on the scale portion, the position corresponding to the value of the setting information (Takahashi: Fig. 8, ¶ [0052]; Lee: Figs. 2 and 3, abstract, page 3), 
wherein a position on the scale portion corresponding to a present value of the setting information represented by the setting display portion of a selected one of the plurality of setting boxes, the selected one being selected in the screen, is indicated by the index portion (The index portion indicates the value corresponding to the selected setting, Takahashi: Fig. 8, ¶ [0052]; Lee: Figs. 2 and 3, abstract, page 3; The value is represented by the setting display portion of the selected button, Yoshikawa: Fig. 9-10, ¶ [0113]-[0121].), and 
wherein when the index portion is operated to move with respect to the scale portion, the present value of the setting information represented by the setting display portion is changed to a value corresponding to another position on the scale portion indicated by the index portion is changed o the setting information indicated by the index portion (The user can adjust the value by moving the index portion, Takahashi: Fig. 8, ¶ [0052]; Hasegawa: Fig. 16, ¶ [0093]-[0095], [0101]-[0104]; Lee: Figs. 2 and 3, abstract, page 3.  The value is represented in the display portion of the setting button, Yoshikawa: Fig. 9-10, ¶ [0113]-[0121]).
Although Examiner considers the combination of Takahashi in view of Yoshikawa and further in view of Lee (as presented above) to teach the limitations of claim 8, for the sake of argument, Examiner provides Dongen teaches a device wherein the setting input portion includes: 
a scale portion indicating a scale of the setting information (Dongen: Figs. 3A-3E, ¶ [0040]-[0043]); and 
an index portion indicating a position on the scale portion, the position corresponding to the value of the setting information (Dongen: Figs. 3A-3E, ¶ [0040]-[0043]), 
wherein a position on the scale portion corresponding to a present value of the setting information represented by the setting display portion of a selected one of the plurality of setting boxes, the selected one being selected in the screen, is indicated by the index portion (Dongen: Figs. 3A-3E, ¶ [0040]-[0043]), and 
wherein when the index portion is operated to move with respect to the scale portion, the present value of the setting information represented by the setting display portion is changed to a value corresponding to another position on the scale portion indicated by the index portion is changed o the setting information indicated by the index portion (Dongen: Figs. 3A-3E, ¶ [0040]-[0043]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Yoshikawa and further in view of Lee as taught by wherein the setting input portion includes: 
a scale portion indicating a scale of the setting information; and 
an index portion indicating a position on the scale portion, the position corresponding to the value of the setting information, 
wherein a position on the scale portion corresponding to a present value of the setting information represented by the setting display portion of a selected one of the plurality of setting boxes, the selected one being selected in the screen, is indicated by the index portion, and 
wherein when the index portion is operated to move with respect to the scale portion, the present value of the setting information represented by the setting display portion is changed to a value corresponding to another position on the scale portion indicated by the index portion is changed o the setting information indicated by the index portion, as taught by Dongen.
One would have been motivated to make such a combination in order to provide an effective means for modifying the current value of a setting via a slider (Dongen: Figs. 3A-3E, ¶ [0040]-[0043]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yoshikawa, further in view of Lee, further in view of Larson et al. (US 2019/0367045 A1, filed on 05/29/2018) and further in view of Mansell et al. (US 2005/0076308 A1, published 04/07/2005, hereinafter “Mansell”).

Claim 9:
	The rejection of claim 1 is incorporated.  Takahashi in view of Yoshikawa and further in view of Lee further teaches a device wherein: 
the plurality of setting boxes include a box for settings associated with revolving speed of a prime mover of the working machine, a box for settings associated with a vehicle speed of the working machine, and a box for setting an upper limit of height of a working device provided to the working machine (A setting box can be associated with an upper limit of height, Takahashi: Fig. 2, ¶ [0037].  The status information can be associated with engine revolutions, Takahashi: ¶ [0005], [0009] last two sentences, [0015] last sentence.  The status information is associated with a selection button, Takahashi: ¶ [0030].  The selection button can be used to access settings associated with the selection button, Takahashi: ¶ [0037]; and
the setting input portion sets any one of the settings associated with the revolving speed on the prime mover, the vehicle speed, and the upper limit of the height (Takahashi: Fig. 2, ¶ [0037]).
Takahashi in view of Yoshikawa and further in view of Lee does not appear to expressly teach a device wherein the settings associated with the revolving speed of a prime mover comprises an upper limit and the settings associated with the vehicle speed comprises an upper limit.
However, Larson teaches a device wherein the settings associated with the vehicle speed comprises an upper limit (Larson: Fig. 3, ¶ [0032], [0041]-[0042]) and Mansell teaches a device wherein the settings associated with the revolving speed of a prime mover comprises an upper limit (Mansell: ¶ [0024].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Yoshikawa and further in view of Lee wherein the settings associated with the vehicle speed comprises an upper limit and the settings associated with the revolving speed of a prime mover comprises an upper limit, as taught by Larson and Mansell.
One would have been motivated to make such a combination to provide useful and effective settings for the revolving speed of a prime mover of the working machine and with the vehicle speed (Larson: Fig. 3, ¶ [0032], [0041]-[0042]; Mansell: ¶ [0024].).

Claim(s) 12-14, 16, 18 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yoshikawa, further in view of Lee and further in view of Penilla et al. (US 9,536,197 B1, issued 01/03/2017, hereinafter “Penilla”).

Claim 12:
	The rejection of claim 1 is incorporated. Takahashi in view of Yoshikawa and further in view of Lee further teaches a device comprising: 
a storage portion to store (Takahashi: Fig. 6, ¶ [0044]; Yoshikawa: Fig. 7, ¶ [0063]-[0064]): 
plural pieces of first identifying information for identifying the respective plurality of setting boxes (Each selection button is associated with a respective setting, Takahashi: Fig. 7, ¶ [0037].  Accordingly, Examiner considers each selection button to be an identifier for a respective setting.  Although it is not explicitly stated, it is clear that this identifying information is stored and accessed by the device.); and 
plural pieces of second identifying information for identifying a respective plurality of viewer boxes, the viewer boxes representing status of the working machine (Each selection button is associated with respective status information that can be displayed in a status display section 1320, Takahashi: Figs. 2 and 7, ¶ [0036].  Accordingly, Examiner considers each selection button to also serve as a status box (viewer box) and to be an identifier for a respective status.).
Takahashi in view of Hasegawa does not appear to expressly teach a device comprising:
a first setting portion to allow selection of at least arbitrary one of the plural pieces of first identifying information; 
a second setting portion to allow selection of at least arbitrary one of the plural pieces of second identifying information, 
wherein the display control portion controls the display portion to display, on the screen, at least one of the plurality setting box boxes that corresponds to the at least arbitrary one of the plural pieces of first identifying information selected via the first setting portion and at least one of the viewer boxes that corresponds to the at least arbitrary one of the plural pieces of second identifying information selected via the second setting portion.
However, Penilla teaches a device comprising a first setting portion to allow selection of at least arbitrary one of the plural pieces of first identifying information and a second setting portion to allow selection of at least arbitrary one of the plural pieces of second identifying information, wherein the display control portion controls the display portion to display, on the screen, at least one of the plurality setting box boxes that corresponds to the at least arbitrary one of the plural pieces of first identifying information selected via the first setting portion and at least one of the viewer boxes that corresponds to the at least arbitrary one of the plural pieces of second identifying information selected via the second setting portion (The user can select an icon associated with a first type of app/widget and a second type of widget to include in a display portion for the vehicle, Penilla: Figs. 12-13D, column 22 lines 24-67 and column 23 lines 1-3.  As can be seen in Fig. 12 a first widget can correspond to a vehicle setting (e.g. mirror settings, seat settings etc…) and a second widget can correspond to status information (e.g. speed, oil and temp meters).  The selectable widgets are displayed in different portions of the screen.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Yoshikawa and further in view of Lee to comprise a first setting portion to allow selection of at least arbitrary one of the plural pieces of first identifying information and a second setting portion to allow selection of at least arbitrary one of the plural pieces of second identifying information, wherein the display control portion controls the display portion to display, on the screen, at least one of the plurality setting box boxes that corresponds to the at least arbitrary one of the plural pieces of first identifying information selected via the first setting portion and at least one of the viewer boxes that corresponds to the at least arbitrary one of the plural pieces of second identifying information selected via the second setting portion, as taught by Penilla.
One would have been motivated to make such a combination in order to improve the user’s experience by customizing the display according to the user’s needs (Penilla: Figs. 12-13D, column 22 lines 24-67 and column 23 lines 1-3.).

Claim 13:
	The rejection of claim 12 is incorporated.  Takahashi in view of Yoshikawa, further in view of Lee and further in view of Penilla teaches a device wherein the display portion displays one or more of the plurality of setting boxes and one or more of the plurality of viewer boxes (The customized displays can include setting widgets (setting box) and status widgets (viewer box), Penilla: Figs. 12-13D, column 22 lines 24-67 and column 23 lines 1-3.).

Claim 14:
The rejection of claim 12 is incorporated.  Takahashi in view of Yoshikawa, further in view of Lee and further in view of Penilla teaches a device wherein the first setting portion displays the plural pieces of first identifying information on a registration screen, and arbitrarily accepts at least one of the plural pieces of first identifying information displayed on the registration screen, wherein the second setting portion displays the plural pieces of second identifying information in the registration screen, and arbitrarily accepts at least one of the plural pieces of second identifying information displayed on the registration screen, and wherein the display portion displays at least one of the plurality of setting boxes corresponding to at least one of the plural pieces of first identifying information accepted by the first setting portion and at least one of the viewer boxes corresponding to the at least one of the plural pieces of second identifying information accepted by the second setting portion (The user can select in a registration screen an icon associated with a first type of app/widget and a second type of widget to include in a display portion for the vehicle, Penilla: Figs. 12-13D, column 22 lines 24-67 and column 23 lines 1-3.  As can be seen in Fig. 12 a first widget can correspond to a vehicle setting (e.g. mirror settings, seat settings etc…) and a second widget can correspond to status information (e.g. speed, oil and temp meters).  The setting widgets and the status widgets can be displayed on the same screen, Penilla: Figs. 13A-13D.).

Claim 16:
The rejection of claim 12 is incorporated.  Takahashi in view of Yoshikawa, further in view of Lee and further in view of Penilla teaches a device wherein: 
each of the plurality of viewer boxes includes: 
an item display portion to display a viewer item relating to the working machine (The meter widgets include an identifier (viewer item) for identifying the particular meter (e.g. speed, oil, temp), Penilla: Figs. 12-13D.): and 
a status display portion to display a status of the working machine corresponding to the viewer item (The meter widgets include a meter graphic for displaying the corresponding meter information (e.g. 25 mph, bar charts for the oil and temp, etc…), Penilla: Figs. 12-13D.).

Claim 18:
	The rejection of claim 12 is incorporated.  Takahashi in view of Yoshikawa, further in view of Lee and further in view of Penilla teaches a working machine (Takahashi: Fig. 3, ¶ [0022].) comprising: 
the display device according to claim 12 (See the rejection of claim 12.);
a detection device to detect a status of the working machine (Penilla: column 28 lines 27-32, column 29 lines 4-7 and column 50 lines 41-57.).

Claim 20:
	The rejection of claim 12 is incorporated.  Takahashi in view of Yoshikawa, further in view of Lee and further in view of Penilla further teaches a device further comprising: 
a condition setting portion to set, for each of the plurality of viewer boxes, a condition including a state of the working machine (A vital meter (speed gauge) can be set to display at all times (condition) and a RPM gauge can be displayed based on the vehicle’s RPMs being too high (condition including a state of the working machine), Penilla: Figs. 24B and 26C, column 39 lines 26-45.),
 wherein each of the plurality of viewer boxes displays a detection value indicative of a status of the working machine detected by a detection device while the working machine is in the state included in the condition set by the condition setting portion (Penilla: Figs. 24B and 26C, column 39 lines 26-45.).

Claim 21:
	The rejection of claim 20 is incorporated.  Takahashi in view of Yoshikawa, further in view of Lee and further in view of Penilla further teaches a device wherein:
the condition set by the condition setting portion is selected from a group including (Examiner considers this limitation to indicate that the condition can be selected from at least one of the conditions listed below.): 
displaying, in a corresponding one of the plurality of viewer boxes, the detection value detected by the detection device regardless of the state of the working machine (A vital meter (speed gauge) can be set to display at all times (condition), Penilla: Figs. 24B and 26C, column 39 lines 26-45); 
displaying, in a corresponding one of the plurality of viewer boxes, the detection value detected by the detection device while the working machine is traveling (An RPM gauge can be displayed based on the vehicle’s RPMs being too high (while the working machine is traveling), Penilla: Figs. 24B and 26C, column 39 lines 26-45); 
displaying, in a corresponding one of the plurality of viewer boxes, the detection value detected by the detection device while a lifting device of the working machine is moving upward or downward; and 
displaying, in a corresponding one of the plurality of viewer boxes, the detection value detected by the detection device while a PTO shaft of the working machine is rotating; and 
each of the plurality of viewer boxes displays the detection value corresponding to the condition selected by the condition setting portion (Penilla: Figs. 24B and 26C, column 39 lines 26-45).

Claim 22:
	The rejection of claim 20 is incorporated.  Takahashi in view of Yoshikawa, further in view of Lee and further in view of Penilla teaches a working machine (Takahashi: Fig. 3, ¶ [0022].) comprising: 
the display device according to claim 20 (See the rejection of claim 20.);
a detection device to detect a status of the working machine (Penilla: column 28 lines 27-32, column 29 lines 4-7 and column 50 lines 41-57.).

Claim 23:
	The rejection of claim 20 is incorporated.  Takahashi in view of Yoshikawa, further in view of Lee and further in view of Penilla teaches a working machine (Takahashi: Fig. 3, ¶ [0022].) comprising: 
the display device according to claim 21 (See the rejection of claim 21.);
a detection device to detect a status of the working machine (Penilla: column 28 lines 27-32, column 29 lines 4-7 and column 50 lines 41-57.).
a machine body (Takahashi: Fig. 3, ¶ [0038]);
a lifting device arranged on a rear portion of the machine body and configured to be coupled to a working device (Takahashi: Fig. 3, ¶ [0038]);
a prime mover (Takahashi: Fig. 3, ¶ [0038]), and
a PTO shaft configured to be rotated by power from the prime mover (Takahashi: Fig. 3, ¶ [0038]).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Hasegawa, further in view of Penilla and further in view of Ricci et al. (US 2013/0293452 A1, published 11/07/2013, hereinafter “Ricci”).

Claim 15:
	The rejection of claim 12 is incorporated.  Takahashi in view of Yoshikawa, further in view of Lee and further in view of Penilla does not appear to expressly teach a device wherein the display portion displays, on the at least one of the plural pieces of first identifying information accepted by the first setting portion, that acceptance is completed, and displays, on that at least one of the plural pieces of second identifying information accepted by the second setting portion, that acceptance is completed.
	However, Ricci teaches a device wherein the display portion displays, on the at least one of the plural pieces of first identifying information accepted by the first setting portion, that acceptance is completed, and displays, on that at least one of the plural pieces of second identifying information accepted by the second setting portion, that acceptance is completed (The widgets that have been accepted for display are grayed out, Ricci: Figs. 2B-2D, ¶ [0080].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Takahashi in view of Yoshikawa, further in view of Lee and further in view of Penilla wherein the display portion displays, on the at least one of the plural pieces of first identifying information accepted by the first setting portion, that acceptance is completed, and displays, on that at least one of the plural pieces of second identifying information accepted by the second setting portion, that acceptance is completed, as taught by Ricci.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing an effective visual indication of which apps have already been selected for display (Ricci: Figs. 2B-2D, ¶ [0080].).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Yoshikawa, further in view of Lee, further in view of Penilla and further in view of Fink et al. (US 2005/0211004 A1, published 09/29/2005, hereinafter “Fink”).

Claim 17:
	The rejection of claim 12 is incorporated.  Takahashi in view of Yoshikawa, further in view of lee and further in view of Penilla further teaches a device wherein the first identifying information are symbol marks and the symbol marks are displayed in the plurality of setting boxes (The selectable buttons comprises symbols to identify the corresponding settings, Takahashi: Figs. 2, 7 and 8, ¶ [0037].).
	Penilla teaches the identifying information that are displayed in the viewer box are text (e.g. speed, oil, temp, Penilla: Figs. 12-13D).  Fink teaches that identifying information can be expressed as a symbol, color, word, or other marking (Fink: ¶ [0038] second sentence).  Accordingly, Examiner considers the user of symbol marks rather than text to be an obvious variant to one of ordinary skill in the art.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing a more visually rich identifier.
	Accordingly, in combination Takahashi in view of Yoshikawa, further in view of Lee and further in view of Penilla teaches a device wherein the first identifying information and the second identifying information are symbol marks, and wherein the symbol marks are displayed in the plurality of setting boxes and the plurality of viewer boxes.


Response to Arguments
Applicant’s amendment to claim 1 has been fully considered and are persuasive.  The 35 U.S.C. § 101 rejections of claims 1-9 and 12-17 are respectfully withdrawn.

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175